Name: Commission Implementing Regulation (EU) 2017/53 of 14 December 2016 concerning the authorisation of butan-1-ol, hexan-1-ol, octan-1-ol, nonan-1-ol, dodecan-1-ol, heptan-1-ol, decan-1-ol, pentan-1-ol, ethanol, acetaldehyde, propanal, butanal, pentanal, hexanal, octanal, decanal, dodecanal, nonanal, heptanal, undecanal, 1,1-diethoxyethane, formic acid, acetic acid, propionic acid, valeric acid, hexanoic acid, octanoic acid, decanoic acid, dodecanoic acid, oleic acid, hexadecanoic acid, tetradecanoic acid, heptanoic acid, nonanoic acid, ethyl acetate, propyl acetate, butyl acetate, hexyl acetate, octyl acetate, nonyl acetate, decyl acetate, dodecyl acetate, heptyl acetate, methyl acetate, methyl butyrate, butyl butyrate, pentyl butyrate, hexyl butyrate, octyl butyrate, ethyl decanoate, ethyl hexanoate, propyl hexanoate, pentyl hexanoate, hexyl hexanoate, methyl hexanoate, ethyl formate, ethyl dodecanoate, ethyl tetradecanoate, ethyl nonanoate, ethyl octanoate, ethyl propionate, methyl propionate, ethyl valerate, butyl valerate, ethyl hex-3-enoate, ethyl hexadecanoate, ethyl trans-2-butenoate, ethyl undecanoate, butyl isovalerate, hexyl isobutyrate, methyl 2-methylbutyrate, hexyl 2-methylbutyrate, triethyl citrate, hexyl isovalerate and methyl 2-methylvalerate as feed additives for all animal species (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  chemistry;  food technology;  marketing
 Date Published: nan

 17.1.2017 EN Official Journal of the European Union L 13/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/53 of 14 December 2016 concerning the authorisation of butan-1-ol, hexan-1-ol, octan-1-ol, nonan-1-ol, dodecan-1-ol, heptan-1-ol, decan-1-ol, pentan-1-ol, ethanol, acetaldehyde, propanal, butanal, pentanal, hexanal, octanal, decanal, dodecanal, nonanal, heptanal, undecanal, 1,1-diethoxyethane, formic acid, acetic acid, propionic acid, valeric acid, hexanoic acid, octanoic acid, decanoic acid, dodecanoic acid, oleic acid, hexadecanoic acid, tetradecanoic acid, heptanoic acid, nonanoic acid, ethyl acetate, propyl acetate, butyl acetate, hexyl acetate, octyl acetate, nonyl acetate, decyl acetate, dodecyl acetate, heptyl acetate, methyl acetate, methyl butyrate, butyl butyrate, pentyl butyrate, hexyl butyrate, octyl butyrate, ethyl decanoate, ethyl hexanoate, propyl hexanoate, pentyl hexanoate, hexyl hexanoate, methyl hexanoate, ethyl formate, ethyl dodecanoate, ethyl tetradecanoate, ethyl nonanoate, ethyl octanoate, ethyl propionate, methyl propionate, ethyl valerate, butyl valerate, ethyl hex-3-enoate, ethyl hexadecanoate, ethyl trans-2-butenoate, ethyl undecanoate, butyl isovalerate, hexyl isobutyrate, methyl 2-methylbutyrate, hexyl 2-methylbutyrate, triethyl citrate, hexyl isovalerate and methyl 2-methylvalerate as feed additives for all animal species (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. Article 10 of that Regulation provides for the re-evaluation of additives authorised pursuant to Council Directive 70/524/EEC (2). (2) Butan-1-ol, Hexan-1-ol, octan-1-ol, nonan-1-ol, dodecan-1-ol, heptan-1-ol, decan-1-ol, pentan-1-ol, ethanol, acetaldehyde, propanal, butanal, pentanal, hexanal, octanal, decanal, dodecanal, nonanal, heptanal, undecanal, 1,1-diethoxyethane, formic acid, acetic acid, propionic acid, valeric acid, hexanoic acid, octanoic acid, decanoic acid, dodecanoic acid, oleic acid, hexadecanoic acid, tetradecanoic acid, heptanoic acid, nonanoic acid, ethyl acetate, propyl acetate, butyl acetate, hexyl acetate, octyl acetate, nonyl acetate, decyl acetate, dodecyl acetate, heptyl acetate, methyl acetate, methyl butyrate, butyl butyrate, pentyl butyrate, hexyl butyrate, octyl butyrate, ethyl decanoate, ethyl hexanoate, propyl hexanoate, pentyl hexanoate, hexyl hexanoate, methyl hexanoate, ethyl formate, ethyl dodecanoate, ethyl tetradecanoate, ethyl nonanoate, ethyl octanoate, ethyl propionate, methyl propionate, ethyl valerate, butyl valerate, ethyl hex-3-enoate, ethyl hexadecanoate, ethyl trans-2-butenoate, ethyl undecanoate, butyl isovalerate, hexyl isobutyrate, methyl 2-methylbutyrate, hexyl 2-methylbutyrate, triethyl citrate, hexyl isovalerate and methyl 2-methylvalerate hereinafter referred to as the substances concerned were authorised without a time limit in accordance with Directive 70/524/EEC as feed additives for all animal species. Those products were subsequently entered in the Register of feed additives as existing products, in accordance with Article 10(1) of Regulation (EC) No 1831/2003. (3) In accordance with Article 10(2) of Regulation (EC) No 1831/2003 in conjunction with Article 7 thereof, an application was submitted for the re-evaluation of the substances concerned as feed additives for all animal species. The applicant requested those additives to be classified in the additive category sensory additives. This application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. (4) The European Food Safety Authority (the Authority) concluded in its opinion of 12 March 2013 (3) that, under the proposed conditions of use in feed, the substances concerned do not have adverse effects on animal health, human health or the environment. The Authority further concluded that those substances are flavouring agents authorised in food for which the efficacy is demonstrated as the functions of the additive applied for feed use and described for food use are similar. (5) The Authority concluded that no safety concerns would arise for users provided that appropriate protective measures are taken. The Authority does not consider that there is a need for specific requirements of post-market monitoring. It also verified the report on the Method of analysis of the feed additives in feed submitted by the Reference Laboratory set up by Regulation (EC) No 1831/2003. (6) The assessment of the substances concerned shows that the conditions for authorisation, as provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of those substances should be authorised as specified in the Annex to this Regulation. Maximum recommended contents should be set up for those substances. Those substances may be used within a compound feed subsequently administered via water. (7) Since safety reasons do not require the immediate application of the modifications to the conditions of authorisation for the substances concerned, it is appropriate to allow a transitional period for interested parties to prepare themselves to meet the new requirements resulting from the authorisation. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Authorisation The substances specified in the Annex, belonging to the additive category sensory additives and to the functional group flavouring compounds, are authorised as feed additives in animal nutrition subject to the conditions laid down in that Annex. Article 2 Transitional Measures 1. The substances specified in the Annex and premixtures containing those substances, which are produced and labelled before 6 August 2017 in accordance with the rules applicable before 6 February 2017 may continue to be placed on the market and used until the existing stocks are exhausted. 2. Compound feed and feed materials containing the substances specified in the Annex which are produced and labelled before 6 February 2018 in accordance with the rules applicable before 6 February 2017 may continue to be placed on the market and used until the existing stocks are exhausted if they are intended for food-producing animals. 3. Compound feed and feed materials containing the substances specified in the Annex which are produced and labelled before 6 February 2019 in accordance with the rules applicable before 6 February 2017 may continue to be placed on the market and used until the existing stocks are exhausted if they are intended for non-food-producing animals. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29. (2) Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (OJ L 270, 14.12.1970, p. 1). (3) EFSA Journal 2013;11(4):3169. ANNEX Identification number of the additive Name of the holder of authorisation Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation mg of active substance/kg of complete feedingstuff with a moisture content of 12 % (1) (2) (3) (4) (5) (6) (7) (8) (9) Category: Sensory additives. Functional group: Flavouring compounds 2b02004  Butan-1-ol Additive composition Butan-1-ol Characterisation of the active substance Butan-1-ol Produced by chemical synthesis Purity: min. 99,5 % Chemical formula: C4H10O CAS number 71-36-3 FLAVIS 02.004 Method of analysis (1) For the determination of Butan-1-ol in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b02005  Hexan-1-ol Additive composition Hexan-1-ol Characterisation of the active substance Hexan-1-ol Produced by chemical synthesis Purity: min. 96,5 % Chemical formula: C6H14O CAS number 111-27-3 FLAVIS 02.005 Method of analysis (1) For the determination of Hexan-1-ol in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b02006  Octan-1-ol Additive composition Octan-1-ol Characterisation of the active substance Octan-1-ol Produced by chemical synthesis Purity: min. 98 % Chemical formula: C8H18O CAS number 111-87-5 FLAVIS 02.006 Method of analysis (1) For the determination of Octan-1-ol in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment 6 February 2027 2b02007  Nonan-1-ol Additive composition Nonan-1-ol Characterisation of the active substance Nonan-1-ol Produced by chemical synthesis Purity: min. 97 % Chemical formula: C9H20O CAS number 143-08-8 FLAVIS 02.007 Method of analysis (1) For the determination of Nonan-1-ol in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment 6 February 2027 2b02008  Dodecan-1-ol Additive composition Dodecan-1-ol Characterisation of the active substance Dodecan-1-ol Produced by chemical synthesis Purity: min. 97 % Chemical formula: C12H26O CAS number 112-53-8 FLAVIS 02.008 Method of analysis (1) For the determination of Dodecan-1-ol in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b02021  Heptan-1-ol Additive composition Heptan-1-ol Characterisation of the active substance Heptan-1-ol Produced by chemical synthesis Purity: min. 97 % Chemical formula: C7H16O CAS number 111-70-6 FLAVIS 02.021 Method of analysis (1) For the determination of Heptan-1-ol in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b02024  Decan-1-ol Additive composition Decan-1-ol Characterisation of the active substance Decan-1-ol Produced by chemical synthesis Purity: min. 98 % Chemical formula: C10H22O CAS number 112-30-1 FLAVIS 02.024 Method of analysis (1) For the determination of Decan-1-ol in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b02040  Pentan-1-ol Additive composition Pentan-1-ol Characterisation of the active substance Pentan-1-ol Produced by chemical synthesis Purity: min. 98 % Chemical formula: C5H12O CAS number 71-41-0 FLAVIS 02.040 Method of analysis (1) For the determination of Pentan-1-ol in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b02078  Ethanol Additive composition Ethanol Characterisation of the active substance Ethanol Produced by chemical synthesis or enzymatic fermentation. Purity: min. 95 % Chemical formula: C2H6O CAS number 64-17-5 FLAVIS 02.078 Method of analysis (1) For the determination of Ethanol in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05001  Acetaldehyde Additive composition Acetaldehyde Characterisation of the active substance Acetaldehyde Produced by chemical synthesis Purity: min. 99 % Chemical formula: C2H4O CAS number 75-07-0 FLAVIS 05.001 Method of analysis (1) For the determination of Acetaldehyde in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05002  Propanal Additive composition Propanal Characterisation of the active substance Propanal Produced by chemical synthesis Purity: min. 97 % Chemical formula: C3H6O CAS number 123-38-6 FLAVIS 05.002 Method of analysis (1) For the determination of Propanal in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05003  Butanal Additive composition Butanal Characterisation of the active substance Butanal Produced by chemical synthesis Purity: min. 98 % Chemical formula: C6H8O CAS number 123-72-8 FLAVIS 05.003 Method of analysis (1) For the determination of Butanal in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05005  Pentanal Additive composition Pentanal Characterisation of the active substance Pentanal Produced by chemical synthesis Purity: min. 97 % Chemical formula: C5H10O CAS number 110-62-3 FLAVIS 05.005 Method of analysis (1) For the determination of Pentanal in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05008  Hexanal Additive composition Hexanal Characterisation of the active substance Hexanal Produced by chemical synthesis Purity: min. 97 % Chemical formula: C6H12O CAS number 66-25-1 FLAVIS 05.008 Method of analysis (1) For the determination of Hexanal in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05009  Octanal Additive composition Octanal Characterisation of the active substance Octanal Produced by chemical synthesis Purity: min. 92 % Chemical formula: C8H16O CAS number 124-13-0 FLAVIS 05.009 Method of analysis (1) For the determination of Octanal in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05010  Decanal Additive composition Decanal Characterisation of the active substance Decanal Produced by chemical synthesis Purity: min. 92 % Chemical formula: C10H20O CAS number 112-31-2 FLAVIS 05.010 Method of analysis (1) For the determination of Decanal in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05011  Dodecanal Additive composition Dodecanal Characterisation of the active substance Dodecanal Produced by chemical synthesis Purity: min. 92 % Chemical formula: C12H24O CAS number 112-54-9 FLAVIS 05.011 Method of analysis (1) For the determination of Dodecanal in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05025  Nonanal Additive composition Nonanal Characterisation of the active substance Nonanal Produced by chemical synthesis Purity: min. 92 % Chemical formula: C9H18O CAS number 124-19-6 FLAVIS 05.025 Method of analysis (1) For the determination of Nonanal in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05031  Heptanal Additive composition Heptanal Characterisation of the active substance Heptanal Produced by chemical synthesis Purity: min. 92 % Chemical formula: C7H14O CAS number 111-71-7 FLAVIS 05.031 Method of analysis (1) For the determination of Heptanal in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b05034  Undecanal Additive composition Undecanal Characterisation of the active substance Undecanal Produced by chemical synthesis Purity: min. 92 % Chemical formula: C11H22O CAS number 112-44-7 FLAVIS 05.034 Method of analysis (1) For the determination of Undecanal in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b06001  1,1-Diethoxyethane Additive composition 1,1-Diethoxyethane Characterisation of the active substance 1,1-Diethoxyethane Produced by chemical synthesis Purity: min. 95 % Chemical formula: C6H14O2 CAS number 105-57-7 FLAVIS 06.001 Method of analysis (1) For the determination of 1,1-Diethoxyethane in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08001  Formic acid Additive composition Formic acid Characterisation of the active substance Formic acid Produced by chemical synthesis Purity: min. 95 % Chemical formula: CH2O2 CAS number 64-18-6 FLAVIS 08.001 Method of analysis (1) For the determination of Formic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species   1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08002  Acetic acid Additive composition Acetic acid Characterisation of the active substance Acetic acid Produced by chemical synthesis Purity: min. 99,5 % Chemical formula: C2H4O2 CAS number 64-19-7 FLAVIS 08.002 Method of analysis (1) For the determination of Acetic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 1k280  Propionic acid Additive composition Propionic acid Characterisation of the active substance Propionic acid Produced by chemical synthesis Purity: min. 99,5 % Non-volatile residue  ¤ 0,01 % when dried at 140 °C to constant weight. Aldehydes  ¤ 0,1 % expressed as formaldehyde Chemical formula: C3H6O2 CAS number 79-09-4 FLAVIS 08.003 Method of analysis (1) For the determination of Propionic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08007  Valeric acid Additive composition Valeric acid Characterisation of the active substance Valeric acid Produced by chemical synthesis Purity: min. 99 % Chemical formula: C5H10O2 CAS number 109-52-4 FLAVIS 08.007 Method of analysis (1) For the determination of Valeric acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08009  Hexanoic acid Additive composition Hexanoic acid Characterisation of the active substance Hexanoic acid Produced by chemical modification of extracted fats Purity: min. 98 % Chemical formula: C6H12O2 CAS number 142-62-1 FLAVIS 08.009 Method of analysis (1) For the determination of Hexanoic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 25 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08010  Octanoic acid Additive composition Octanoic acid Characterisation of the active substance Octanoic acid Produced by fermentation followed by fractional distillation. Purity: min. 97 % Chemical formula: C8H16O2 CAS number 124-07-2 FLAVIS 08.010 Method of analysis (1) For the determination of octanoic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08011  Decanoic acid Additive composition Decanoic acid Characterisation of the active substance Decanoic acid Produced by chemical synthesis Purity: min. 98 % Chemical formula: C10H20O2 CAS number 334-48-5 FLAVIS 08.011 Method of analysis (1) For the determination of Decanoic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08012  Dodecanoic acid Additive composition Dodecanoic acid Characterisation of the active substance Dodecanoic acid Produced by chemical synthesis Purity: min. 90 % Chemical formula: C12H24O2 CAS number 143-07-7 FLAVIS 08.012 Method of analysis (1) For the determination of Dodecanoic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08013  Oleic acid Additive composition Oleic acid Characterisation of the active substance Oleic acid Produced by chemical synthesis Purity: min. 90 % Chemical formula: C18H34O2 CAS number 112-80-1 FLAVIS 08.013 Method of analysis (1) For the determination of Oleic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08014  Hexadecanoic acid Additive composition Hexadecanoic acid Characterisation of the active substance Hexadecanoic acid Produced by chemical synthesis Purity: min. 80 % Chemical formula: C16H32O2 CAS number 57-10-3 FLAVIS 08.014 Method of analysis (1) For the determination of Hexadecanoic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08016  Tetradecanoic acid Additive composition Tetradecanoic acid Characterisation of the active substance Tetradecanoic acid Produced by chemical synthesis Purity: min. 94 % Chemical formula: C14H28O2 CAS number 544-63-8 FLAVIS 08.016 Method of analysis (1) For the determination of Tetradecanoic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08028  Heptanoic acid Additive composition Heptanoic acid Characterisation of the active substance Heptanoic acid Produced by chemical synthesis Purity: min. 98 % Chemical formula: C7H14O2 CAS number 111-14-8 FLAVIS 08.028 Method of analysis (1) For the determination of Heptanoic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b08029  Nonanoic acid Additive composition Nonanoic acid Characterisation of the active substance Nonanoic acid Produced by chemical synthesis Purity: min. 98 % Chemical formula: C9H18O2 CAS number 112-05-0 FLAVIS 08.029 Method of analysis (1) For the determination of Nonanoic acid in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09001  Ethyl acetate Additive composition Ethyl acetate Characterisation of the active substance Ethyl acetate Produced by chemical synthesis Purity: min. 99 % Chemical formula: C4H8O2 CAS number 141-78-6 FLAVIS 09.001 Method of analysis (1) For the determination of Ethyl acetate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 25 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09002  Propyl acetate Additive composition Propyl acetate Characterisation of the active substance Propyl acetate Produced by chemical synthesis Purity: min. 97 % Chemical formula: C5H10O2 CAS number 109-60-4 FLAVIS 09.002 Method of analysis (1) For the determination of Propyl acetate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09004  Butyl acetate Additive composition Butyl acetate Characterisation of the active substance Butyl acetate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C6H12O2 CAS number 123-86-4 FLAVIS 09.004 Method of analysis (1) For the determination of Butyl acetate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09006  Hexyl acetate Additive composition Hexyl acetate Characterisation of the active substance Hexyl acetate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C8H12O2 CAS number 142-92-7 FLAVIS 09.006 Method of analysis (1) For the determination of Hexyl acetate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 25 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09007  Octyl acetate Additive composition Octyl acetate Characterisation of the active substance Octyl acetate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C10H20O2 CAS number 112-14-1 FLAVIS 09.007 Method of analysis (1) For the determination of Octyl acetate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09008  Nonyl acetate Additive composition Nonyl acetate Characterisation of the active substance Nonyl acetate Produced by chemical synthesis Purity: min. 97 % Chemical formula: C11H22O2 CAS number 143-13-5 FLAVIS 09.008 Method of analysis (1) For the determination of Nonyl acetate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09009  Decyl acetate Additive composition Decyl acetate Characterisation of the active substance Decyl acetate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C12H24O2 CAS number 112-17-4 FLAVIS 09.009 Method of analysis (1) For the determination of Decyl acetate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09010  Dodecyl acetate Additive composition Dodecyl acetate Characterisation of the active substance Dodecyl acetate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C14H28O2 CAS number 112-66-3 FLAVIS 09.010 Method of analysis (1) For the determination of Dodecyl acetate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09022  Heptyl acetate Additive composition Heptyl acetate Characterisation of the active substance Heptyl acetate Produced by chemical synthesis Purity: min. 97,5 % Chemical formula: C9H18O2 CAS number 112-06-1 FLAVIS 09.022 Method of analysis (1) For the determination of Heptyl acetate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09023  Methyl acetate Additive composition Methyl acetate Characterisation of the active substance Methyl acetate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C3H6O2 CAS number 79-20-9 FLAVIS 09.023 Method of analysis (1) For the determination of Methyl acetate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09038  Methyl butyrate Additive composition Methyl butyrate Characterisation of the active substance Methyl butyrate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C5H10O2 CAS number 623-42-7 FLAVIS 09.038 Method of analysis (1) For the determination of Methyl butyrate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09042  Butyl butyrate Additive composition Butyl butyrate Characterisation of the active substance Butyl butyrate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C8H16O2 CAS number 109-21-7 FLAVIS 09.042 Method of analysis (1) For the determination of Butyl butyrate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09044  Pentyl butyrate Additive composition Pentyl butyrate Characterisation of the active substance Pentyl butyrate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C9H18O2 CAS number 540-18-1 FLAVIS 09.044 Method of analysis (1) For the determination of Pentyl butyrate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09045  Hexyl butyrate Additive composition Hexyl butyrate Characterisation of the active substance Hexyl butyrate Produced by chemical synthesis Purity: min. 95 % Chemical formula: C10H20O2 CAS number 2639-63-6 FLAVIS 09.045 Method of analysis (1) For the determination of Hexyl butyrate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09046  Octyl butyrate Additive composition Octyl butyrate Characterisation of the active substance Octyl butyrate Produced by chemical synthesis Purity: min. 97 % Chemical formula: C12H24O2 CAS number 110-39-4 FLAVIS 09.046 Method of analysis (1) For the determination of Octyl butyrate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09059  Ethyl decanoate Additive composition Ethyl decanoate Characterisation of the active substance Ethyl decanoate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C12H24O2 CAS number 110-38-3 FLAVIS 09.059 Method of analysis (1) For the determination of Ethyl decanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09060  Ethyl hexanoate Additive composition Ethyl hexanoate Characterisation of the active substance Ethyl hexanoate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C8H16O2 CAS number 123-66-0 FLAVIS 09.060 Method of analysis (1) For the determination of Ethyl hexanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09061  Propyl hexanoate Additive composition Propyl hexanoate Characterisation of the active substance Propyl hexanoate Produced by chemical synthesis Purity: min. 95 % Chemical formula: C9H18O2 CAS number 626-77-7 FLAVIS 09.061 Method of analysis (1) For the determination of Propyl hexanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09065  Pentyl hexanoate Additive composition Pentyl hexanoate Characterisation of the active substance Pentyl hexanoate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C11H22O2 CAS number 540-07-8 FLAVIS 09.065 Method of analysis (1) For the determination of Pentyl hexanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09066  Hexyl hexanoate Additive composition Hexyl hexanoate Characterisation of the active substance Hexyl hexanoate Produced by chemical synthesis Purity: min. 97 % Chemical formula: C12H24O2 CAS number 6378-65-0 FLAVIS 09.066 Method of analysis (1) For the determination of Hexyl hexanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09069  Methyl hexanoate Additive composition Methyl hexanoate Characterisation of the active substance Methyl hexanoate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C7H14O2 CAS number 106-70-7 FLAVIS 09.069 Method of analysis (1) For the determination of Methyl hexanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09072  Ethyl formate Additive composition Ethyl formate Characterisation of the active substance Ethyl formate Produced by chemical synthesis Purity: min. 95 % Chemical formula: C3H6O2 CAS number 109-94-4 FLAVIS 09.072 Method of analysis (1) For the determination of Ethyl formate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09099  Ethyl dodecanoate Additive composition Ethyl dodecanoate Characterisation of the active substance Ethyl dodecanoate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C14H28O2 CAS number 106-33-2 FLAVIS 09.099 Method of analysis (1) For the determination of Ethyl dodecanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09104  Ethyl tetradecanoate Additive composition Ethyl tetradecanoate Characterisation of the active substance Ethyl tetradecanoate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C16H32O2 CAS number 124-06-1 FLAVIS 09.104 Method of analysis (1) For the determination of Ethyl tetradecanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09107  Ethyl nonanoate Additive composition Ethyl nonanoate Characterisation of the active substance Ethyl nonanoate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C11H22O2 CAS number 123-29-5 FLAVIS 09.107 Method of analysis (1) For the determination of Ethyl nonanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09111  Ethyl octanoate Additive composition Ethyl octanoate Characterisation of the active substance Ethyl octanoate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C10H20O2 CAS number 106-32-1 FLAVIS 09.111 Method of analysis (1) For the determination of Ethyl octanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09121  Ethyl propionate Additive composition Ethyl propionate Characterisation of the active substance Ethyl propionate Produced by chemical synthesis Purity: min. 97 % Chemical formula: C5H10O2 CAS number 105-37-3 FLAVIS 09.121 Method of analysis (1) For the determination of Ethyl propionate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09134  Methyl propionate Additive composition Methyl propionate Characterisation of the active substance Methyl propionate Produced by chemical synthesis Purity: min. 95 % Chemical formula: C4H8O2 CAS number 554-12-1 FLAVIS 09.134 Method of analysis (1) For the determination of Methyl propionate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09147  Ethyl valerate Additive composition Ethyl valerate Characterisation of the active substance Ethyl valerate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C7H14O2 CAS number 539-82-2 FLAVIS 09.147 Method of analysis (1) For the determination of Ethyl valerate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09148  Butyl valerate Additive composition Butyl valerate Characterisation of the active substance Butyl valerate Produced by chemical synthesis Purity: min. 99 % Chemical formula: C9H18O2 CAS number 591-68-4 FLAVIS 09.148 Method of analysis (1) For the determination of Butyl valerate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09191  Ethyl hex-3-enoate Additive composition Ethyl hex-3-enoate Characterisation of the active substance Ethyl hex-3-enoate Produced by chemical synthesis Purity: min. 95 % Chemical formula: C8H14O2 CAS number 2396-83-0 FLAVIS 09.191 Method of analysis (1) For the identification of Ethyl hex-3-enoate in the feed additive and flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be: for pigs and poultry: 1 mg/kg, and for all other species and categories: 1,5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment 6 February 2027 2b09193  Ethyl hexadecanoate Additive composition Ethyl hexadecanoate Characterisation of the active substance Ethyl hexadecanoate Produced by chemical synthesis Purity: min. 99 % Chemical formula: C18H36O2 CAS number 628-97-7 FLAVIS 09.193 Method of analysis (1) For the determination of Ethyl hexadecanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09248  Ethyl trans-2-butenoate Additive composition Ethyl trans-2-butenoate Characterisation of the active substance Ethyl trans-2-butenoate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C6H10O2 CAS number 623-70-1 FLAVIS 09.248 Method of analysis (1) For the identification of Ethyl trans-2-butenoate in the feed additive and flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be: for pigs and poultry: 1 mg/kg, and for all other species and categories: 1,5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09274  Ethyl undecanoate Additive composition Ethyl undecanoate Characterisation of the active substance Ethyl undecanoate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C13H26O2 CAS number 627-90-7 FLAVIS 09.274 Method of analysis (1) For the determination of Ethyl undecanoate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09449  Butyl isovalerate Additive composition Butyl isovalerate Characterisation of the active substance Butyl isovalerate Produced by chemical synthesis Purity: min. 97 % Chemical formula: C9H18O2 CAS number 109-19-3 FLAVIS 09.449 Method of analysis (1) For the identification of Butyl isovalerate in the feed additive and flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be: for pigs and poultry: 1 mg/kg, and for all other species and categories: 1,5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09478  Hexyl isobutyrate Additive composition Hexyl isobutyrate Characterisation of the active substance Hexyl isobutyrate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C10H20O2 CAS number 2349-07-7 FLAVIS 09.478 Method of analysis (1) For the identification of Hexyl isobutyrate in the feed additive and flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be: for pigs and poultry: 1 mg/kg, and for all other species and categories: 1,5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09483  Methyl 2-methylbutyrate Additive composition Methyl 2-methylbutyrate Characterisation of the active substance Methyl 2-methylbutyrate Produced by chemical synthesis Purity: min. 92 % Chemical formula: C6H12O2 CAS number 868-57-5 FLAVIS 09.483 Method of analysis (1) For the identification of Methyl 2-methylbutyrate in the feed additive and flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be: for pigs and poultry: 1 mg/kg, and for all other species and categories: 1,5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09507  Hexyl 2-methylbutyrate Additive composition Hexyl 2-methylbutyrate Characterisation of the active substance Hexyl 2-methylbutyrate Produced by chemical synthesis Purity: min. 95 % Chemical formula: C11H22O2 CAS number 10032-15-2 FLAVIS 09.507 Method of analysis (1) For the identification of Hexyl 2-methylbutyrate in the feed additive and flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be: for pigs and poultry: 1 mg/kg, and for all other species and categories: 1,5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09512  Triethyl citrate Additive composition Triethyl citrate Characterisation of the active substance Triethyl citrate Produced by chemical synthesis Purity: min. 99 % Chemical formula: C12H20O7 CAS number 77-93-0 FLAVIS 09.512 Method of analysis (1) For the determination of Triethyl citrate in the feed additive and in feed flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be 5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09529  Hexyl isovalerate Additive composition Hexyl isovalerate Characterisation of the active substance Hexyl isovalerate Produced by chemical synthesis Purity: min. 95 % Chemical formula: C11H22O2 CAS number 10032-13-0 FLAVIS 09.529 Method of analysis (1) For the identification of Hexyl isovalerate in the feed additive and flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be: for pigs and poultry: 1 mg/kg, and for all other species and categories: 1,5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 2b09549  Methyl 2-methylvalerate Additive composition Methyl 2-methylvalerate Characterisation of the active substance Methyl 2-methylvalerate Produced by chemical synthesis Purity: min. 98 % Chemical formula: C7H14O2 CAS number 2177-77-7 FLAVIS 09.549 Method of analysis (1) For the identification of Methyl 2-methylvalerate in the feed additive and flavouring premixtures: Gas chromatography mass spectrometry with retention time locking GC-MS-RTL. All animal species    1. The additive shall be incorporated into the feed in the form of a premixture. 2. In the directions for use of the additive and premixtures, the storage and stability conditions shall be indicated. 3. The recommended maximum content of the active substance shall be: for pigs and poultry: 1 mg/kg, and for all other species and categories: 1,5 mg/kg of complete feedingstuff with a moisture content of 12 %. 4. On the label of the additive, the recommended maximum content of the active substance in complete feed shall be indicated. 5. Where the maximum recommended content is exceeded; the name of the functional group, the name of the additive, the identification number and the added amount of the active substance shall be indicated on the labelling of the premixtures, feed materials and compounds feedingstuff. 6. For users of the additive and premixtures, feed business operators, shall establish operational procedures and appropriate organisational measures to address potential risks by inhalation, dermal contact or eyes contact. Where risks cannot be reduced to an acceptable level by these procedures and measures, the additive and premixtures shall be used with appropriate personal protective equipment. 6 February 2027 (1) Details of the analytical methods are available at the following address of the European Union Reference Laboratory for Feed Additives: https://ec.europa.eu/jrc/en/eurl/feed-additives/evaluation-reports